DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 20, 2022. These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 6-16 recite, “a driveshaft including a first driveshaft portion and a second driveshaft portion; a pin coupled to one of the first driveshaft portion or the second driveshaft portion; a bore defined in the other of the first driveshaft portion or the second driveshaft portion, wherein the pin is received within the bore to couple the first driveshaft portion to the second driveshaft portion with a slip fit, and a dual-eccentric scotch yoke mechanism coupled to the motor, the scotch yoke mechanism including a drives each of the spindle 20 and the counterweight 42 to reciprocate” [emphasis added]. As currently written, the recitation of “a dual-eccentric scotch yoke mechanism … including a spindle … and a counterweight” are introduced as separate components after the recitation of “a drive shaft” in Claim, line 6, and are not claimed in such a way so as to relate them (i.e. the spindle and the counterweight) to the previously recited “driveshaft.” It is unclear if the recitation of “a driveshaft” recited in Claim 1, line 6 is intended to be a part of the “dual-drives each of the spindle 20 and the counterweight 42 to reciprocate.” In view of these remarks, if “the spindle and the counterweight are not driven by the dual-eccentric scotch yoke mechanism” [emphasis added], it is unclear what structures cause the “spindle [to be] driven to reciprocate relative to the motor along a spindle axis” (Claim 1, line 13) and cause the “counterweight [to be] driven reciprocate relative to the motor and opposite the spindle” (Claim 1, lines 14-15).	Claim 4, lines 2-4 recite, “wherein the dual-eccentric scotch yoke mechanism includes a driveshaft that drives the spindle and the counterweight to reciprocate relative to the motor, and wherein the driveshaft receives torque from the gear.” This  
	Claim 6 recites, “the driveshaft includes a first driveshaft portion that drives that the counterweight, and a second driveshaft portion that drives the spindle.” This limitation has the following issues:	● As currently written, Claim 6 appears to further limit “the driveshaft” that was previously introduced in Claim 4, line 3. However, Claim 1, line 6 also recites, “a driveshaft including a first driveshaft portion and a second driveshaft portion,” wherein the recitations of “a first drive shaft portion” and “a second driveshaft portion” set forth in Claim 6 appear to be introduced as new structures associated with the driveshaft, such that the driveshaft has two “first drive shaft portion[s]” and two “second drive shaft portion[s],” but this is not supported. It is unclear if the recitations of “a first drive shaft portion” and “a second driveshaft portion” are related to or are intended to refer to the recitation of “a driveshaft including a first driveshaft portion and a second driveshaft portion” in Claim 1, line 6, or if Claim 6 is intended to introduce separate, additional structures. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (US Publication 2004/0255475), herein referred to as Hirabayashi.	Regarding Claim 1, Hirabayashi discloses a reciprocating saw (fig. 1) comprising:
wherein when the reciprocating saw is held with the motor axis in a horizontal orientation, the front and rear faces of the motor are aligned with respective first and second vertical planes); 
a driveshaft (crank 131 and cam plate 145 attached to rotating shaft 125 via eccentric pin 129 and bevel gear 123) including a first driveshaft portion (145) and a second driveshaft portion (crank 131 and guide pin 133);
a pin (eccentric pin 129) coupled to one of the first driveshaft portion or the second driveshaft portion (the pin is coupled the second drive shaft; i.e., “[t]he crank 131 is fastened to the eccentric pin 129 by a nut 130 and thus integrated with the eccentric pin 129,” paragraph 0059, lines 1-2);
a bore (the hole in the cam plate 145 through which eccentric pin 129 extends; see paragraph 0061, lines 2-6 and paragraph 0063, lines 1-3) defined in the other of the first driveshaft portion or the second driveshaft portion, wherein the pin is received within the bore to couple the first driveshaft portion to the second driveshaft portion with a slip fit (while the pin 129 is press fitted into the bevel gear 123 [paragraph 0058, lines 
		a counterweight (139) driven to reciprocate relative to the motor (paragraph 0061, lines 6-12) and opposite to the spindle (paragraph 0071, lines 13-15),
	wherein the spindle (107), with the reciprocating saw in a horizontal orientation (the orientation depicted in fig. 7), is arranged above the motor (see annotated fig. 7) such that, as the spindle reciprocates forward and backward for each drive cycle (paragraph 0057, lines 4-6), the rear end extends into a space defined between the first and second vertical planes during at least a portion of the drive cycle (annotated fig. 7).
    PNG
    media_image1.png
    657
    1021
    media_image1.png
    Greyscale
	Regarding Claim 2 Hirabayashi discloses the motor (113) includes a fan (annotated fig. 7) that defines one of the front face and the rear face (annotated fig. 7).	Regarding Claim 4, Hirabayashi discloses a pinion (annotated fig. 7) coupled to a motor shaft (117) of the motor, and a gear (123) that receives torque from the pinion (paragraph 0058, lines 4-5; annotated fig. 7), and wherein the dual-eccentric scotch yoke mechanism includes a driveshaft (crank 131 and cam plate 145 attached to rotating shaft 125 via eccentric pin 129 and bevel gear 123) that drives the spindle (107) and the counterweight (139) to reciprocate relative to the motor, and wherein the driveshaft receives torque from the gear (paragraph 0059, lines 1-6 and paragraph 0061, lines 1-12).	Regarding Claim 6, Hirabayashi discloses the driveshaft (131) includes a first driveshaft portion (145) that drives the counterweight (139), and a second driveshaft 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Hempe et al (US Publication 2003/0163924), herein referred to as Hempe.
	Regarding Claim 3, Hirabayashi fails to disclose the motor includes a circuit board that defines the other of the rear face and the front face.	However, Hempe teaches it is known in the art of reciprocating saws (fig. 1) driven by a motor having a front face defined by a fan (144) and a rear face defined by circuit board (172), wherein the rear face is opposite the front face relative to the motor axis (fig. 15). 	It would have been obvious to one having an ordinary skill in the art at the time of 
As best understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Griep et al (US Publication 2004/0261273), herein referred to as Griep.
	Regarding Claim 5, Hirabayashi fails to disclose a clutch assembly (94) that selectively transmits torque from the gear (26) to the driveshaft (hub 30).	However, Griep teaches it is known in the art of reciprocating saws (figs. 12 and 14) to provide a clutch assembly (94) formed between a driven gear (26C) and a hub (30C) that forms part of a driveshaft of the reciprocating motion conversion mechanism that selectively transmits torque from the gear (26C) to the driveshaft (hub paragraph 0060, lines 3-7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi with the teaching of Griep such that a clutch assembly is provided between the gear and drive shaft of Hirabayashi in order to “absorb an impact on the spindle 22C or the blade” (Griep, paragraph 0060, lines 7-8), wherein the impact results “from a blade lock-up” (Griep, paragraph 0011, line 5).
As best understood, Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Feldmann et al (US Patent 6,357,127), herein referred to as Feldmann. 
	Regarding Claim 7, Hirabayashi discloses the first driveshaft portion includes a first driveshaft segment (the outer face of cam plate 145), and the second driveshaft portion includes a second driveshaft segment.	Hirabayashi fails to disclose the second driveshaft portions includes both a second driveshaft segment and a crankshaft affixed to the second driveshaft segment. 	However, Feldmann teaches it is known in the art of reciprocating saws to provide a separate crankshaft (i.e., stroke length toggle, 30) on a portion of the drive shaft. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi with the teaching of Feldmann such that a separate crankshaft is affixed to the second driveshaft segment of Hirabayashi in order to allow the user to adjust the stroke length of the reciprocating saw for cutting different materials.	Regarding Claim 8, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the first driveshaft segment includes an eccentric hub (cam plate 145 forms an eccentric hub) that defines a bore (the hole through which eccentric pin 129 extends; see paragraph 0061, lines 2-6 and paragraph 0063, lines 1-3), and wherein the second driveshaft segment includes a pin (eccentric pin 129) that is received in the bore to couple the second driveshaft segment to the first driveshaft segment (paragraph 0058, lines 9-11 and paragraph 0059, lines 1-6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Popik et al (US Patent 6,568, 089), herein referred to as Popik and further in view of Ono (US Patent 6,226,877) teaches an upper (4) and lower (3) gear case.
	Regarding Claim 10, Hirabayashi discloses a gear case (103a) in which a first driveshaft portion (cam plate 145) configured to drive the counterweight (139) to reciprocate (paragraph 0062, line 2); and a second driveshaft portion (131, 133) configured to drive the spindle (107) to reciprocate (paragraph 0062, line 1).	Hirabayashi fails to disclose a lower gear case subassembly including the counterweight and a first driveshaft portion configured to drive the counterweight to reciprocate; and an upper gear case subassembly including the spindle and a second driveshaft portion configured to drive the spindle to reciprocate; wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies.	However, Popik teaches it is known in the art of reciprocating saws (figs. 1 and 3) to provide a lower gear case subassembly (lower housing, 400b) including a counterweight (“[c]ounterweight 550 is supported for this reciprocating motion by slides 553, which ride inside slots 403 formed in lower housing 400b of the drive housing 400,” col. 7, lines 36-38) and a first driveshaft portion (eccentric shaft 528) configured to drive the counterweight (550) to reciprocate (col. 7, lines 39-47) and an upper gear case subassembly (upper housing, 400a) including a spindle (reciprocating shaft 541; “[w]ith reference to figs. 3 and 9, seal assembly 410 is positioned between the reciprocating shaft 541 of the reciprocating shaft assembly 540 and the upper housing 400a of the  and a second driveshaft portion (crank gear 520 and eccentric crank shaft 530) configured to drive the spindle to reciprocate (col. 6, line 57-col. 7, line 6), wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies (see figs. 3 and 7, wherein the joining of the upper and lower gear case subassemblies requires the coupling of the drive driveshaft portion and the second driveshaft portion). 	Additionally, Ono teaches it is known in the art of reciprocating tools (figs. 1 and 2) to provide a lower gear case subassembly (i.e., gear housing 3) including a gear (10) rotationally mounted therein via gear shaft (9); and an upper gear case subassembly (gear cover 4) including the spindle (slider 12) and a second driveshaft portion (crank pin 11) configured to drive the spindle to reciprocate (col. 3, lines 58-61); wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies. Examiner notes the spindle (12) is slidably mounted in the upper gear case subassembly (4) for reciprocating movement via bearing elements (13), as shown in fig. 2A.	
As best understood, Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475).
	Regarding Claim 26, Hirabayashi discloses the pin is cylindrical. More specifically, the examiner notes the portion of the pin (129) associated with the first drive shaft portion (145) is cylindrical and does not have threads as according to paragraph 0063, lines 1-3, “[t]he cam plate 145 [i.e. the first drive shaft portion] is loosely fitted around the eccentric pin 129 such that it can eccentrically rotate around the eccentric pin.” Additionally, Hirabayashi states, “[o]ne end (lower end as viewed in FIG. 7) of the eccentric pin 129 is fixedly press-fitted into the bevel gear 123 at a position shifted a predetermined distance from the center of rotation of the bevel gear 123,” paragraph 0058, lines 5-8). The examiner interprets this statement to infer the “lower end as viewed in FIG. & of the pin 129 is does not have threads as it is connected to the bevel gear 123 via pressed fit. 	The examiner notes the portion of the pin (129) that is received in the second drive shaft portion (131) is fixed therein with a threaded connection in conjunction with a nut 30 as according to paragraph 0059, lines 1-2, “[t]he crank 131 is fastened to the eccentric pin 129 by a nut 30 and thus integrated with the eccentric pin 129.” Thus, Hirabayashi fails to disclose the pin is cylindrical without threads [emphasis added]. 	However, the examiner notes with respect to another embodiment of Hirabayashi shown in fig. 2, “[o]ne end of the eccentric pin 129 is threadingly inserted into the bevel gear 123” (paragraph 0039, lines 5-6), rather than being press fitted like the corresponding eccentric pin 129 of the embodiment of Hirabayashi depicted in fig. 7, wherein “[t]he eccentric pin 129 has a large-diameter head and a washer on the other 
As best understood, Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) in view of Kirk (US Patent 4,512,291) and Wightman et al (US Publication 2018/0119626), herein referred to as Wightman.
	The following rejection is provided in addition to the 103 rejection set forth above for Claim 26 as being unpatentable over Hirabayashi. In the event the Applicant does not agree with said rejection, the following references provide teaching pertinent to the . 
Response to Arguments
Applicant’s statements on page 6, lines 19-23 of the Remarks, filed January 20, 2022, with respect to the 112 Rejection of Claims 1 and 10 have been fully considered and are partially persuasive. The amendments made to Claim 1 by adding language to further describe the location of the vertical plane and spindle mitigate and clarify the corresponding previously presented 112 rejections. Additionally, the amendments made to Claim 10 to recite a first and second gear case subassembly clarify those respective issues. 
Applicant’s arguments, page 7, lines 20-23, filed January 20, 2022, with respect to the 102 Rejection of Claims 1 and 2 as being unpatentable over U.S. Patent 3,750,483 to Burrows et al, i.e. “Burrows,” have been fully considered and are persuasive.  The rejection of claims 1 and 2 utilizing Burrows has been withdrawn. Examiner notes the term “reciprocates” with respect to a part of a machine, i.e. “driven to reciprocate” as claimed, is defined as “moving backward and forward in a straight line.” As such, Burrows fails to disclose the “counterweight [is] driven to reciprocate” 
The remainder of the Applicant's arguments filed January 20, 2022 have been fully considered, but they are not persuasive. 	The Applicant’s remarks with respect to the 112 rejections set forth in the previous Office Action raise further issues that are discussed at length, as set forth above in the present Office Action. Please refer to the 112 rejections above for further discussion of these issues. 	On page 8, lines 1-7 of the Remarks, the Applicant argues, “Hirabayashi does not disclose a first drive shaft portion 145 that is coupled to a second drive shaft portion 131 and 133 with a slip fit. Instead, Hirabayashi disclosed the eccentric pin 129 is threadingly inserted into the bevel gear 123 (paragraph 39). The threaded pin would not allow the first and second gear cases to be easily attached, therefore it would not reduce assembly time and costs compared to typical prior art reciprocating saws. None of the cited references, alone or in any combination, teaches or suggests each and every limitation of amended claim 1, making independent claim 1 allowable.” 	The examiner respectfully disagrees. 	As presently amended, claim 1 requires “the pin [which is coupled to one of the first driveshaft portion or the second drive shaft portion] is received within the bore [which is defined in the other of the first driveshaft portion or the second driveshaft portion] to couple the first drive shaft portion to the second driveshaft portion with a slip fit.” However, the examiner notes there is nothing in claim 1 that precludes the use of a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 16, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/16/2022